                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


    John Stephen Woodward,                              Case No. 18-cv-3263 (WMW/BRT)

                              Plaintiff,
                                                         ORDER OF DISMISSAL
          v.

    Sam Asure and Thomas Jackson,

                              Defendants.


         This matter is before the Court on Defendant Sam Asure’s motion for judgment on

the pleadings.1 (Dkt. 16.) For the reasons addressed below, Asure’s motion is granted and

Plaintiff’s amended complaint is dismissed without prejudice.

                                      BACKGROUND

         Plaintiff John Stephen Woodward, who was convicted following a 2012 jury trial in

Minnesota District Court (Third Judicial District), is currently serving his prison sentence.

He brings this action against Sam Asure, an investigator for the Minnesota Department of

Corrections at the Minnesota Correctional Facility in Faribault (MCF-Faribault), and

Thomas Jackson, an inmate at MCF-Faribault in 2010.

         Police began investigating Woodward in 2010 in connection with a murder-for-hire

plot. At that time, Woodward was incarcerated at MCF-Faribault. Jackson, a fellow



1
       On July 24, 2019, the Court dismissed the amended complaint and all the claims
therein against Defendants Robert J. Vogelsberg and Mark Krenik. As such, the motions
of Vogelsberg and Krenik for judgment on the pleadings, (Dkts. 32, 39), are denied as
moot.
inmate, assisted during the investigation by recording conversations with Woodward. The

investigation of Woodward culminated in a jury trial in 2012. Portions of the recorded

conversations between Woodward and Jackson were admitted in evidence at the trial, and

the jury convicted Woodward of conspiracy to commit murder in the first degree.

      Woodward subsequently petitioned the Minnesota District Court (Third Judicial

District) for postconviction relief, claiming that the state failed to disclose exculpatory

evidence contained within the audio recordings of the conversations between Jackson and

Woodward. In his postconviction proceedings, Woodward asserted that, based on the

conclusions of a forensic firm that he retained to analyze the recordings, a total of 18

minutes of the recordings is missing. Woodward maintained that the missing segments of

the recordings contain exculpatory evidence. In the Minnesota postconviction proceeding,

the Minnesota District Court denied Woodward’s petition without a hearing.           After

concluding that Woodward could have raised the issue on direct appeal, the Minnesota

District Court determined that Woodward failed to prove that the audio analyzed by the

forensic firm was the same audio admitted in evidence at his trial and that Woodward’s

claims that the missing audio segments included exculpatory information were nothing

more than conclusory allegations.

       Woodward appealed the Minnesota District Court’s denial of his petition to the

Minnesota Court of Appeals, arguing that the district court erred by not holding an

evidentiary hearing on the issue. The Minnesota Court of Appeals affirmed the Minnesota

District Court’s decision. The Minnesota Court of Appeals observed that the record

indicated that Woodward’s trial counsel had received the unredacted version of the audio


                                            2
recordings and was aware that the recordings had been redacted for trial in order to remove

lulls in the conversation. Because the state disclosed the unredacted recordings and

Woodward’s claim was untimely as it could have been raised on direct appeal, the

Minnesota Court of Appeals affirmed Woodward’s conviction.

       While his appeal of the district court’s denial of his petition for postconviction relief

was pending before the Minnesota Court of Appeals, Woodward filed this Section 1983

claim, asserting that Defendants violated his civil rights by contributing to the “spoilage”

of exculpatory evidence. Asure moves for judgment on the pleadings in the matter pending

before this Court.2

                                         ANALYSIS

       Asure advances several grounds for dismissal of Woodward’s amended complaint.

Because the existence of subject-matter jurisdiction is a threshold matter, the Court

addresses Asure’s jurisdictional challenge first. See Turner v. Armontrout, 922 F.2d 492,

493 (8th Cir. 1991).

       I.     Subject-Matter Jurisdiction

       Asure argues that Woodward’s amended complaint is barred by the Rooker-

Feldman doctrine. Such a challenge to subject-matter jurisdiction “may be raised at any

point in the litigation.” Berger Levee Dist. v. United States, 128 F.3d 679, 680 (8th Cir.

1997). A defendant may challenge the plaintiff’s complaint for lack of subject-matter

jurisdiction either on its face or on the factual truthfulness of its averments. See Fed. R.


2
       To date, Jackson has not participated in this litigation and, based on the record, it is
not clear that Jackson was served with a copy of the summons or the complaint.

                                               3
Civ. P. 12(b)(1); Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993). Here, Asure’s Rooker-

Feldman argument presents a facial challenge to jurisdiction. In a facial challenge, the

non-moving party “receives the same protections as it would defending against a motion

brought under Rule 12(b)(6).” Osborn v. United States, 918 F.2d 724, 729 n.6 (8th Cir.

1990). As such, the Court accepts as true all factual allegations in the amended complaint

and draws all reasonable inferences in Woodward’s favor. See Blankenship v. USA Truck,

Inc., 601 F.3d 852, 853 (8th Cir. 2010).

       The Rooker-Feldman doctrine provides that “lower federal courts lack subject

matter jurisdiction over challenges to state court judgments” except for challenges properly

brought in a habeas corpus petition. Mosby v. Ligon, 418 F.3d 927, 931 (8th Cir. 2005)

(internal quotation marks omitted). The doctrine bars “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the [federal]

district court proceedings commenced and inviting district court review and rejection of

those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005). This jurisdictional bar applies only after the state-court claim has been finally

resolved. Robins v. Ritchie, 631 F.3d 919, 928 (8th Cir. 2011). Final resolution occurs

either when the state court issues a final opinion, id. at 927, or when “the state court

proceedings have finally resolved all the federal questions in the litigation.” Id. (quoting

Federación de Maestros de Puerto Rico v. Junta de Relaciones del Trabajo de Puerto Rico,

410 F.3d 17, 25 (1st Cir. 2005)).

       Woodward filed his federal complaint on November 27, 2018. At that time,

Woodward’s petition for postconviction relief was on appeal with the Minnesota Court of


                                             4
Appeals. The Minnesota Court of Appeals did not issue a final decision until December

24, 2018, approximately one month after Woodward filed his federal complaint. Because

the state-court proceedings were ongoing when Woodward filed his federal claim, the

Rooker-Feldman doctrine does not deprive this Court of subject-matter jurisdiction.

       II.    The Heck Doctrine

       Seeking judgment on the pleadings, Asure argues that Woodward has failed to state

a claim because his claim is barred by the Heck doctrine. A party may file a motion for

judgment on the pleadings “[a]fter the pleadings are closed—but early enough not to delay

trial.” Fed. R. Civ. P. 12(c). And, as Asure has done here, a party may raise a defense for

failure to state a claim in a motion for judgment on the pleadings. See Fed. R. Civ. P.

12(h)(2). The same legal standard used for a motion to dismiss under Rule 12(b)(6) applies

to a motion for judgment on the pleadings. See Gallagher v. City of Clayton, 699 F.3d

1013, 1016 (8th Cir. 2012). As such, the Court accepts as true all factual allegations in the

amended complaint and draws all reasonable inferences in Woodward’s favor. See

Blankenship, 601 F.3d at 853.

       In a Section 1983 action challenging an unlawful sentence or conviction, a plaintiff

first must establish that the conviction or sentence has been reversed or otherwise declared

invalid. Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). A Section 1983 action may not

be used to attack the validity of a conviction or sentence. See Entzi v. Redmann, 485 F.3d

998, 1003 (8th Cir. 2007). Instead, when a favorable ruling on a claim “would necessarily

imply the invalidity of [a] conviction or sentence,” that claim may be pursued only in an




                                             5
action for habeas corpus relief, not in a Section 1983 claim. Id. (quoting Heck, 512 U.S.

at 487).

       In Heck, for example, the plaintiff brought a Section 1983 claim alleging that the

prosecutors and investigators who were involved in his case “knowingly destroyed”

exculpatory evidence. 512 U.S. at 479 (internal quotation marks omitted). The Heck Court

held that the plaintiff’s claim was not cognizable under Section 1983 because it called into

question the lawfulness of the plaintiff’s imprisonment. Id. at 483. Similarly, the Eighth

Circuit has held that, when plaintiffs allege the destruction of exculpatory evidence or the

planting of incriminating evidence, such allegations cannot be brought under Section 1983.

See Moore v. Sims, 200 F.3d 1170, 1172 (8th Cir. 2000) (holding that plaintiff’s Section

1983 claim that police unlawfully planted incriminating evidence was barred by Heck);

Moore v. Novak, 146 F.3d 531, 535-36 (8th Cir. 1998) (holding that plaintiff’s Section

1983 claim that police destroyed videotape evidence was barred by Heck because such

allegations “would necessar[ily] imply invalidity of subsequent convictions” (citing

Hamilton v. Lyons, 74 F.3d 99, 103 (5th Cir. 1996))).

       Woodward alleges that Defendants violated his civil rights by tampering with the

audio recordings of his conversations with Jackson. Defendants excised several minutes

of exonerating evidence from the recordings that were admitted into evidence in the state-

court trial, Woodward contends. But here, as in Heck and Novak, Woodward’s allegation

that exonerating evidence was destroyed implies that his underlying conviction is unlawful.

See Heck, 512 U.S. at 479, 483; Novak, 146 F.3d at 535-36. As such, Woodward’s claim




                                             6
is not a proper Section 1983 action because he has not established that his conviction or

sentence has been reversed or otherwise declared invalid. See Heck, 512 U.S. at 486-87.

       Woodward characterizes his claim as a request for additional discovery as to the

audio recordings. Because he merely seeks discovery, Woodward argues, his request does

not “necessarily imply” that his sentence is invalid. Woodward contends that his case is

analogous to Skinner v. Switzer, in which an inmate filed a Section 1983 action alleging

that the prosecutor’s denial of access to biological evidence for DNA testing violated the

inmate’s civil rights. 562 U.S. 521, 529 (2011). The Skinner Court held that the plaintiff’s

claim was not barred by Heck because the results of the DNA test would not necessarily

imply the unlawfulness of the plaintiff’s conviction or sentence. Id. at 534. The Court

reasoned that “[w]hile test results might prove exculpatory, that outcome is hardly

inevitable; . . . results might prove inconclusive or they might further incriminate [the

plaintiff].” Id. But the Court cautioned that Skinner should not be extended to claims

relying on alleged Brady violations. See id. at 536 (explaining that a Brady violation is

still barred by Heck because, “[u]nlike DNA testing, which may yield exculpatory,

incriminating, or inconclusive results, a Brady claim, when successful postconviction,

necessarily yields evidence undermining a conviction: Brady evidence is, by definition,

always favorable to the defendant and material to his guilt or punishment”).

       The circumstances presented by Woodward are distinguishable from those in

Skinner. First, unlike the plaintiff in Skinner who sought a new avenue of discovery, the

record here indicates—and Woodward does not deny—that Woodward’s trial counsel

received unredacted copies of the audio recordings prior to Woodward’s Minnesota District


                                             7
Court trial. Woodward does not seek a new avenue of discovery. Second, unlike the DNA

evidence in Skinner which might have proven exculpatory, Woodward explicitly alleges

the missing segments from the audio recordings are “exonerating.” Third, to the extent

that Woodward’s amended complaint is construed as challenging Defendants’ failure to

disclose portions of exculpatory audio recordings, this failure is akin to a Brady violation,

cf. Brady v. Maryland, 373 U.S. 83, 87 (1963) (challenging the prosecution’s failure to

disclose exculpatory evidence), to which the ruling in Skinner does not apply. See 562

U.S. at 536.

       For these reasons, Woodward’s amended complaint is barred by the Heck doctrine

and is dismissed without prejudice. See Schafer v. Moore, 46 F.3d 43, 45 (8th Cir. 1995)

(dismissal of Heck-barred claim should be without prejudice so that plaintiff may refile the

action if the sentence at issue is later invalidated).

                                           ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.      Defendant Sam Asure’s motion for judgment on the pleadings, (Dkt. 16), is

GRANTED;

       2.      Defendant Mark Krenik’s motion for judgment on the pleadings, (Dkt. 32),

and Defendant Robert J. Vogelsberg’s motion for judgment on the pleadings, (Dkt. 39),

are DENIED AS MOOT; and




                                                8
      3.    Plaintiff John Stephen Woodward’s amended complaint, (Dkt. 5), is

DISMISSED WITHOUT PREJUDICE.

      LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: August 19, 2019                         s/Wilhelmina M. Wright
                                               Wilhelmina M. Wright
                                               United States District Judge




                                      9
